Citation Nr: 0931379	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-38 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a bilateral knee 
condition.

5.  Entitlement to service connection for cold injury 
residuals, bilateral lower extremities, also claimed as 
bilateral feet and leg conditions.

6.  Entitlement to service connection for hernia, 
unspecified, to include left inguinal hernia.

7.  Entitlement to service connection for unspecified 
condition of the teeth.

8.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to 
November 1954 and has additional unverified reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for: 
PTSD; diabetes mellitus; bilateral hearing loss; a bilateral 
knee condition; cold injury residuals, bilateral lower 
extremities; hernia, unspecified, to include left inguinal 
hernia; unspecified condition of the teeth, and a back 
condition.

The Board notes that subsequent to a November 2006 Statement 
of the Case addressing each of above-described issues decided 
by the January 2006 rating decision, the Veteran submitted a 
Substantive Appeal, dated in November 2006.  The issues of 
entitlement to service connection for PTSD, diabetes 
mellitus, and unspecified condition of the teeth were not 
perfected by the Veteran's November 2006 Substantive Appeal.  
However, the RO, at the time of the December 2007 hearing 
before a Decision Review Officer (DRO), accepted testimony as 
to each of the issues decided by the January 2006 rating 
decision.  The RO also issued Supplemental Statements of the 
Case, dated in April 2008 and September 2008, addressing each 
of the issues decided by the January 2006 rating decision.  
On April 15, 2008 the Veteran submitted an additional 
Substantive Appeal regarding all issues.  Finally, in 
December 2008, the RO certified the issues perfected by the 
Veteran's November 2006 Substantive Appeal, as well as 
entitlement to service connection for PTSD, diabetes 
mellitus, and unspecified condition of the teeth, and the 
Veteran's representative submitted argument as to such claims 
to the Board.  Inasmuch as the RO has taken actions to 
indicate to the Veteran that the issues of entitlement to 
service connection for PTSD, diabetes mellitus, and 
unspecified condition of the teeth were on appeal, and it 
took no steps to close the appeal, the requirement that there 
be a Substantive Appeal is deemed waived.  Percy v. Shinseki, 
No. 05-2961 (U.S. Vet. App. Apr. 17, 2009); Gonzalez-Morales 
v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

At the time of the Veteran's December 2007 hearing before a 
DRO, he reported that ever since his period of service, he 
experiences a ringing in his ears after a loud noise.  Also 
at the time of December 2007 hearing, the Veteran asserted 
that the cold weather to which he was exposed during service 
started his current problems with his joints, to include his 
shoulder.  To date, it does not appear that the RO has 
addressed these issues, specifically entitlement to service 
connection for tinnitus and cold injury residuals, shoulder.  
Thus, these issues are referred back to the RO for 
appropriate action.

The Board notes that a claim for service connection for a 
dental condition is also considered a claim for VA outpatient 
dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 
(1993).  Significantly, at the time of the Veteran's December 
2007 hearing before a DRO, he clarified that he is not 
seeking compensation and is seeking VA outpatient dental 
treatment only.  The Veteran, however, has not withdrawn his 
claim of entitlement to service connection for unspecified 
condition of the teeth for compensation purposes.  In dental 
claims, the RO adjudicates the claim of service connection 
for compensation purposes and the VA Medical Center 
adjudicates the claim for outpatient treatment.  As this 
matter stems from an adverse RO determination, the appeal is 
limited to the issue of entitlement to service connection for 
unspecified condition of the teeth for compensation purposes.  
Therefore, the issue of entitlement to service connection for 
unspecified condition of the teeth for obtaining VA 
outpatient dental treatment is referred to the RO for 
additional referral to the appropriate VA medical facility.  
See 38 C.F.R. § 17.161 (2008).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for:  
diabetes mellitus; bilateral hearing loss; cold injury 
residuals, bilateral lower extremities; hernia, unspecified, 
to include left inguinal hernia; and unspecified condition of 
the teeth, addressed in the REMAND portion of the decision 
below, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have a psychiatric condition, 
to include PTSD.

2.  The Veteran is not shown to have a bilateral knee 
condition.  

3.  The Veteran is not shown to have a back condition.  


CONCLUSIONS OF LAW

1.  A psychiatric condition, including PTSD, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

2.  A bilateral knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

3.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A.     §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 
889-891 (Fed. Cir. 2007).

In a VCAA letter dated in August 2004, before the initial 
adjudication of the claims, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agencies, or companies who had additional records to 
help decide his claims.  He was informed that VA would 
attempt to review his claims and determine what additional 
information was needed to process his claims, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

A March 2006 VCAA letter also informed the Veteran regarding 
the appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for PTSD, a bilateral knee condition, and a back 
condition, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the issues of entitlement to service connection for a 
psychiatric condition, to include PTSD, a bilateral knee 
condition, or a back condition, VA examinations are not 
required.  As there is no evidence of a current disability as 
to the above-referenced conditions, there is no basis upon 
which such may be associated with any in-service event, 
injury, or disease.

In this case, the Veteran's identified and authorized post-
service treatment records relevant to the issues on appeal 
have been requested or obtained.  The Board notes that the 
Veteran's service records are unavailable due to fire-related 
loss.  The RO was made aware by the National Personnel 
Records Center (NPRC) of such loss in August 2004, and was 
also made aware, in February 2005 and June 2005, that their 
search for alternate records, in the form of treatment 
records in the possession of the Surgeon General's Office, 
morning reports, and sick logs, were unsuccessful.  

The Veteran was informed of the loss of his service records 
and asked to provide information as to his claimed in-service 
injuries by Requests for Information to Reconstruct Medical 
Data dated in August 2004 and April 2005.  The NPRC advised 
the RO in June 2005 that further information, specifically, 
the Veteran's unit assignment and three-month time period, 
was required to complete a search of alternate records as to 
the Veteran's claimed in-service injuries.  The RO requested 
such information from the Veteran by a VCAA letter dated in 
June 2005, and the Veteran responded, in a limited fashion, 
in a statement dated in June 2005.  The NPRC advised the RO 
in September 2005 that a three-month time period was not 
provided and such was required to complete the on-going 
search.  In a Formal Finding on the Unavailability of Service 
Records dated in December 2005, the RO determined that the 
Veteran's service records were unavailable for review.  

Accordingly, all available records and medical evidence have 
been obtained in order to make an adequate determination as 
to the issues of entitlement to service connection for a 
psychiatric condition, to include PTSD, a bilateral knee 
condition, and a back condition.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA in order to 
decide the claims of entitlement to service connection for a 
psychiatric condition, to include PTSD, a bilateral knee 
condition, and a back condition.

PTSD, Bilateral Knee Condition, and Back Condition

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. § 1110 (West 2002).  The United 
States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The current disability requirement for a service connection 
claim is satisfied if the claimant has a disability at the 
time the claim is filed or during the pendency of that claim. 
 See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran, at the time of his August 2004 claim, asserted 
entitlement to service connection for PTSD, a bilateral knee 
condition, and a back condition.  The Veteran, in a statement 
dated in June 2005, asserted that he injured his back in 
September 1953 in Goose Bay, and that his knees began hurting 
because of the cold to which he was exposed in Goose Bay. 

The Board notes that the Veteran has asserted a separate 
claim of entitlement to service connection for cold injury 
residuals, bilateral lower extremities.

The Board notes that at the time of the Veteran's December 
2007 hearing before a DRO, he asserted that he has been 
diagnosed with PTSD and is currently receiving VA treatment, 
including prescription medication, from Drs. H and W.  A 
review of the VA treatment records associated with the 
Veteran's claim file, dated from October 2002 to April 2008, 
indicates that while the Veteran has been treated by Dr. H 
for unrelated issues, there is no record of treatment, 
including prescription medication, or a diagnosis of a 
psychiatric condition, to include PTSD.  Significantly, VA 
treatment records dated in May 2006 and September 2007 
indicate that the Veteran underwent screening for PTSD and 
results of such during each instance of treatment were 
negative.

VA treatment records dated in October 2005 indicate that the 
Veteran complained of right knee pain over one week.  VA 
treatment records dated in April 2008 indicate that the 
Veteran complained of bilateral knee pain.  The Board notes, 
however, that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

VA treatment records are silent for any complaint, treatment, 
or diagnosis as to the Veteran's back.

The evidence of record indicates that during the appellate 
period, the Veteran has complained of bilateral knee pain, 
however, there is no evidence indicating that the Veteran was 
treated for or diagnosed with a bilateral knee condition.  
The evidence of record also indicates that during the 
appellate period, the Veteran has not complained of, been 
treated for, or diagnosed with any psychiatric condition, to 
include PTSD, or a back condition.  As there is no evidence 
establishing a current diagnosis of any psychiatric 
condition, to include PTSD, a bilateral knee condition, or a 
back condition, there cannot be a discussion as to whether 
there exists a medical nexus between military service and 
each of the above-described disabilities.  Thus, service 
connection for same is not warranted.

As a threshold matter, per 38 U.S.C.A. § 1110, since the 
Veteran does not have a disability, as to a psychiatric 
condition, to include PTSD, a bilateral knee condition, or a 
back condition, for which service connection can be granted, 
the claims must be denied by operation of law.  


ORDER

Service connection for a psychiatric condition, including 
PTSD, is denied.

Service connection for a bilateral knee condition is denied.

Service connection for a back condition is denied.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claims of 
entitlement to service connection for:  diabetes mellitus; 
bilateral hearing loss; cold injury residuals, bilateral 
lower extremities; hernia, unspecified, to include left 
inguinal hernia; and unspecified condition of the teeth.

The Veteran did not indicate that he had reserve service at 
the time of his August 2004 claim of entitlement to service 
connection for the issues on appeal.  However, in a statement 
dated in June 2005, the Veteran reported that a hernia was 
found on physical examination before he was discharged from 
inactive reserve service in 1968.  

The Board notes that the RO, as discussed above, first 
requested the Veteran's service records from the NPRC in 
August 2004.  However, the August 2004 request for the 
Veteran's service records, and subsequent requests for 
alternate records, were made on the basis of the Veteran's 
verified period of active service from November 1952 to 
November 1954.  The NPRC was not asked to search for the 
Veteran's service records from any other period of service.  
Thus, it is not entirely clear to the Board if there exists 
service records, to include treatment records, reflecting 
inactive reserve service that concluded in 1968.  Such 
records may include record of treatment or physical 
examinations conducted immediately subsequent to the 
Veteran's period of active service.  

Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claims and because 
these records may be of use in deciding the claims, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Veteran and request 
that he provide the dates during which 
he asserts both active and inactive 
reserve service.  

2.  After the Veteran provides the 
dates during which he asserts inactive 
reserve service, request the service 
records associated with the Veteran's 
period of inactive reserve service from 
the NPRC, the Veteran's reserve unit, 
or other sources if necessary.  

3.  If it is determined that the above-
referenced records do not exist or that 
efforts to obtain them would be futile 
after all avenues to obtain such 
records are exhausted, enter a formal 
determination as to the same, pursuant 
to 38 C.F.R. § 3.159(c)(2) (2008).  
Duly notify the Veteran, and his 
representative, as to the status of any 
additional unavailable records.

All requests, responses, and records 
received in connection with the search 
for the Veteran's service records from 
his period of inactive reserve service 
must be associated with the claims 
file.

4.  Readjudicate the Veteran's claims 
of entitlement to service connection 
for:  diabetes mellitus; bilateral 
hearing loss; cold injury residuals, 
bilateral lower extremities; hernia, 
unspecified, to include left inguinal 
hernia; and unspecified condition of 
the teeth, considering any additional 
evidence added to the record and the 
holding in McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  If the actions 
remain adverse to the Veteran, provide 
the Veteran, and his representative, 
with a Supplemental Statement of the 
Case and allow the Veteran an 
appropriate opportunity to respond 
thereto.  Thereafter, return the case 
to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The purpose of any examination that may be conducted 
subsequent to the development ordered in this remand would be 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending any requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


